DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 merely recites the result achieved without any disclosure about how the result is achieved. The boundaries of the claim are unclear because it cannot be ascertained what structure encompasses this function. See MPEP 2173.05(g).
In re claim 9, a filtered vent is claimed inferentially, therefore it is not clear if this is a functional capability of the positively recited barrel or if it is a required structure. Claim 10 inherits the rejection. For claim interpretation purposes it has been interpreted as not a required element. However, the Examiner points to 2013/0240082 (Mueller’) which discloses a vent with the advantage of priming the transfer set. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites a result achieved without reciting how the result is achieved. The specification does not even contain the language of the claim and it is not clear that the applicant had possession of the claimed invention. The specification fails to recite how this result is achieved. See MPEP 2163.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (2013/0312370) in view of Cassel (5,911,252)
In re claim 1, Mueller discloses a filling system comprising: 
a transfer set (18) connectable to a source container (capable of and in fact functions as claimed, see source 14); 
a plurality of filling stations (each of 16) each comprising at least one flexible walled container (para.43) connected to the transfer set and in selective fluid communication with the source container via the transfer set; 
a pump (20) connected to the transfer set, and configured to transfer a product from the source container to the at least one flexible walled container via the transfer set; and 
a controller (30) coupled to the plurality of filling stations and the syringe pump (fig.1), the controller configured to operate each of the plurality of filling stations and the syringe pump in concert to transfer a constant volume of fluid from the source container to the at least one container of each of the plurality of filling stations (paras.44-47).
However, Mueller fails to disclose the pump is a syringe pump.
Cassel teaches another filling system having a syringe pump (44) for the controlled filling of containers.
Therefore, because these two pumps were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute one for the other. See MPEP 2144.06.
In re claim 2, Mueller discloses the filling system according to claim 1, wherein the controller is configured to operate the syringe pump to correct for variances in distance between the syringe pump and each of the plurality of filling stations (The scope of the claim is unclear. Mueller discloses a pump, valve, and weighing scale system that work in concert to control via the controller a specific volume dispensed into a bag, therefore it appears that the limitation is met by Mueller).
In re claim 3, Mueller discloses the filling system according to claim 1, wherein: each of the plurality of filling stations comprises a valve (12) that limits or permits fluid communication between the at least one container and the source container, and the controller being configured to open the valve associated with one of the plurality of filling stations, to operate the syringe pump to transfer the constant volume of fluid from the source container to the at least one container of the one of the plurality of filling stations, and to close the valve associated with the one of the plurality of filling stations after the constant volume is pumped (paras.44-47, the Examiner notes that none of these limitations are claimed as being temporal, just that the controller must do these functions, which Mueller does).
In re claim 4, Mueller discloses the filling system according to claim 3, wherein the valve comprises a clamp (figs.3-7) that defines a pinch valve (12, any of the pinch valves shown in figs.3-7).
In re claim 5, Cassel further teaches the filling system according to claim 1, wherein the syringe pump comprises: 
a syringe barrel (60) having a first end and a second end, the first end of the syringe barrel selectively coupled to the plurality of filling stations and selectively couplable the source container, 
a plunger head assembly (inherent plunger head of 64 within the barrel) disposed between the first and second ends of the syringe barrel and translatable between the first and second ends, and 
an actuator (62) connected to the second end of the syringe barrel; and 
the controller coupled to the actuator, the controller configured to operate the actuator to move the plunger head assembly between the first end and the second end to transfer the constant volume of fluid from the source container to the at least one container of each of the plurality of filling stations (col.5 ln.42 – col.6 ln.51).
However, Cassel utilizes an actuator instead of a pressure/vacuum source to move the plunger. However, the Examiner takes official notice of facts by asserting that vacuum/pressure sources to move syringe pump plungers are old and well known expedients in the art because the facts so noticed are of notorious character and serve only to “fill in the gaps” which might exist in the evidentiary showing made by the examiner to support a particular ground of rejection. It is asserted that one of ordinary skill in the art would immediately recognize a pressure/vacuum source as obvious and necessary elements of the current invention.  MPEP 2144.03
In re claim 8, Cassel further teaches the filling system according to claim 5, wherein the controller operates the actuator to move the plunger head assembly from the first end toward the second end, and then from the second end toward the first end (col.5 ln.42 – col.6 ln.51).
In re claim 9, modified Mueller discloses the filling system according to claim 5, wherein the syringe barrel (via Cassel) is connected via one or more valves to the transfer set and a filtered vent (capable of being connected not a positively recited element), and is connectable via the one or more valves to the source container, the one or more valves operable to selectively couple the first end of the syringe barrel to one of the source container, the transfer set and the filtered vent (fig.1).
In re claim 10, modified Mueller discloses the filling system according to claim 9, wherein the controller is configured to open a first of the one or more valves to couple the syringe barrel and the source container, to move the plunger head assembly toward the second end, to close the first of the one of more valves, to open a second of the one or more valves to couple the syringe barrel and the transfer set, to move the plunger head assembly toward the first end, to close the second of the one or more valves, to open a third of the one or more valves to couple the syringe barrel and the filtered vent, to move the plunger head assembly toward the second end, to close the third of the one or more valves, to open the second of the one or more valves, and to move the plunger head assembly toward the first end (control programmed language can be found in: para.44-47 of Mueller and col.5 ln.42 – col.6 ln.51 of Cassel)
In re claim 11, Mueller discloses the filling system according to claim 1, wherein the transfer set comprises a common manifold (182, 184) connected to the plurality of filling stations.
In re claim 12, Mueller discloses the filling system according to claim 1, wherein the controller comprises a stored program having executable instructions by which the microprocessor is programmed and which when executed by the microprocessor cause the microprocessor to operate each of the plurality of filling stations and the syringe pump in concert to transfer a constant volume of fluid from the source container to the at least one container of each of the plurality of filling stations .
However, Mueller is silent as to the inner workings of the controller, i.e. that the controller has a non-transitory CRM and a microprocessor. However, the Examiner takes official notice of facts by asserting that controllers having microprocessors with the software stored on a non-transitory CRM are old and well known expedients in the art because the facts so noticed are of notorious character and serve only to “fill in the gaps” which might exist in the evidentiary showing made by the examiner to support a particular ground of rejection. It is asserted that one of ordinary skill in the art would immediately recognize a microprocessor and non-transitory CRM as obvious and necessary elements of the current invention.  MPEP 2144.03
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Cassel and further in view of Baker (7,418,981).
In re claim 6, while Cassel teaches controlling the pump to deliver a desired volume it fails to describe in detail how it knows how far to move the plunger to dispense the desired amount. Thus, Mueller and Cassel fails to explicitly discloses the filling system according to claim 5, wherein the syringe pump comprises a position detector configured to generate a signal based on a position of the plunger head assembly along the syringe barrel and coupled to the controller, the controller configured to determine the position of the plunger head assembly along the syringe barrel between the first and second ends of the syringe barrel based on the signal.
Baker teaches another filling system having the syringe pump comprises a position detector (822) configured to generate a signal based on a position of the plunger head assembly along the syringe barrel and coupled to the controller (fig.29), the controller configured to determine the position of the plunger head assembly along the syringe barrel between the first and second ends of the syringe barrel based on the signal (col.32 ln.29-54)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Baker in modified Mueller for the purpose of known exactly how much fluid is dispensed by knowing the exact position of the plunger.
In re claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the sensor since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP(VI)(B). The Examiner also takes official notice of the light sensors being known position sensors. It has been held that “reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”. See MPEP 2144.07.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753